Order and judgment (one paper), Supreme Court, New York County (Richard B. Lowe, III, J.), entered January 30, 2008, which granted petitioners’ motion to confirm a Special Referee’s report, denied respondent’s cross motion to reject the report, and awarded petitioners the principal sum of $2,265,588 (€1,545,000), unanimously affirmed, with costs.
In a prior decision (39 AD3d 254 [2007]), we reversed the grant of a money judgment and referred the matter for a fact-finding hearing. Respondent never objected during that hearing, nor in its posthearing submissions, to the Special Referee’s ruling that it bore the burden of proof. Accordingly, that point has not been preserved for appellate review (see Matter of Bowes v Dennison, 20 AD3d 845, 846 [2005]; Isaacson v Karpe, 84 AD2d 868, 869 [1981]).
With respect to the report, the Referee clearly defined the issues and resolved matters of credibility, and the ample support of those findings in the record warranted confirmance (Nager v Panadis, 238 AD2d 135 [1997]).
*599We have considered respondent’s remaining contentions and find them without merit. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ. [See 2007 NY Slip Op 34087(U).]